El Juez Asociado Señor Dávila
emitió la opinión del Tribunal.
El 15 de abril de 1974 el peticionario arrolló a un niño con el vehículo que conducía. Ese mismo día se radicó denun-cia por homicidio involuntario. Se le celebró juicio, luego de varias suspensiones el 2 de septiembre de 1975. De acuerdo con la minuta de esa fecha el juez terminó de impartir las instrucciones a las once de la mañana. Después de la designa-ción del presidente, el jurado se retiró a deliberar, regresan-*660do a las 12:05 P.M. informando que no podía ponerse de acuerdo. . . [L] uego de investigar al presidente del jurado si era necesario una instrucción adicional y éste informar que no hay acuerdo e informar el fiscal y la defensa que lo más conveniente es un nuevo juicio. . . .” el tribunal disolvió el jurado y señaló el nuevo juicio para el 3 de noviembre si-guiente. Ese día el juicio se suspendió “sin oposición de la de-fensa”, (1) por estar el tribunal ocupado en la celebración de otro juicio, y se señaló para el 28 de enero de 1976. El 13 de enero el acusado radicó moción de archivo fundándose en “que este caso tenía que verse en o antes del día 2 de enero de 1976, fecha en que vencían los 120 días que contempla la Regla 64 (n) (4 de las de Procedimiento Criminal vigente.”
El tribunal declaró sin lugar la moción de archivo. Ac-cedimos a revisar esa actuación.
Repetidamente hemos expresado que el derecho a un juicio rápido es fundamental, Pueblo v. Arcelay Galán, 102 D.P.R. 409 (1974); Jiménez Román v. Tribunal Superior, 98 D.P.R. 874 (1970); pero también se reconoce que el concepto “juicio rápido” es uno flexible que requiere tomar en cuenta las circunstancias que rodean cada reclamo de ese derecho. En Baker v. Wingo, 407 U.S. 514 (1972), se cita Beavers v. Haubert, 198 U.S. 77 (1905), al efecto de que “El derecho a un juicio rápido es una cuestión puramente relativa. Depende de muchísimas circunstancias y debe ajustarse a los consabidos aplazamientos. Garantiza los derechos del acusado; pero no excluye los derechos de la justicia pública.”
En Arcelay Galán expresamos que el Tribunal Supremo de los Estados Unidos en Baker, había rehusado “establecer procedimientos en este campo para los estados federados, a los que deja libres para fijar su definición de juicio rápido en forma consistente con ciertas normas federales mínimas.” Y apuntamos que en Puerto Rico habíamos establecido *661ciertas normas procesales para garantizar el derecho a un juicio rápido desde principios del sigla al incorporar en el Código de Enjuiciamiento Criminal el Art. 448 con raíces californianas. Al aprobar las Reglas de Procedimiento Criminal en el año 1963, incorporamos el mismo concepto en la Regla 64.
Sentado lo anterior, procede determinar si los hechos de este caso están previstos por la Regla 64 y de no estarlos si se le ha violado el derecho a un juicio rápido garantizado por el Art. II, Sec. 11 de la Constitución de Puerto Rico.
Dispone la Regla 64 que “La moción para desestimar la acusación o denuncia . . . solo podrá basarse en uno o más de los siguientes fundamentos:
(n) Que existen una o varias de las siguientes circunstancias, a no ser que se demuestre justa causa para la demora o a menos que la demora para someter el caso a juicio se deba a la solicitud del acusado ó a su consentimiento:
(4) Que el acusado no fue sometido a juicio dentro de los ciento veinte días siguientes a la presentación de la acusación o denuncia.”
Nada dispone la regla transcrita sobre la situación presente en el caso de autos. Aquí se había sometido a juicio al acusado dentro del término de ley. Al jurado no ponerse de acuerdo se señaló un nuevo juicio. No hay término en ley para celebrar un nuevo juicio. No obstante entendemos que debe celebrarse dentro de un tiempo razonable que sea consistente con el requisito de juicio rápido que garantiza la Constitución. Lo importante es que la demora no sea irrazonable. En este caso no lo fue. Jiménez Román v. Tribunal Superior, supra.
Hace más de setenta años este Tribunal se enfrentó con unos hechos similares. En Pueblo v. Rivera (a) Panchito, 9 D.P.R. 505-510 (1905), el Juez MacLeary al considerar la *662cuestión de si un nuevo juicio ordenado por el Tribunal Supremo debe celebrarse dentro de 120 días siguientes a la de-cisión del Tribunal, expresó:
“Esta sección no tiene referencia a una causa después que ésta haya sido llevada ante el Tribunal Supremo y revocada por el mismo, según claramente resulta de la lectura de la misma ley, que exige que el juicio se verifique dentro de los ciento veinte días después de la presentación de la acusación. Por supuesto, esto sería imposible, después de haberse llevado la causa en ape-lación ante el Tribunal más alto; y no hay autorización para insertar — como el apelante en efecto trata de hacer — en lugar de las palabras ‘después de la presentación de la acusación’, las palabras ‘después de la concesión de un nuevo juicio por el Tribunal Supremo’. Si la intención de la legislatura hubiese sido establecer disposición alguna para un caso como el de que se trata, dicho cuerpo, sin duda, habría añadido otro párrafo a la ley expresando claramente tal intención.”
Ver además Ex parte Arroyo, 15 D.P.R. 127-128 (1909); In re Alpine, 203 Cal. 731-734 (1928), resolvió en igual forma. (2)
*663No estando incluida la situación planteada por el peticionario en las disposiciones de la Regla 64 (n) procede determinar, independientemente de este hecho, si se le ha violado su derecho a juicio rápido. Pueblo v. Opio Opio, 104 D.P.R. 165 (1975). Como antes apuntamos surge de la minuta que el jurado en el juicio celebrado en septiembre de 1975 apenas estuvo deliberando durante una hora. Asimismo surge que el fiscal y la defensa informaron “que lo más conveniente es un nuevo juicio” y que se señaló para el 3 de noviembre siguiente. (3) La vista señalada para ese día no pudo celebrarse por tener pendiente un juicio por jurado. Se pospuso el juicio para el 28 de enero de 1976 “sin oposición de la defensa.” Ver Sykes v. Superior Court of Orange County, 507 P.2d 90 (Cal. 1973), donde el Tribunal Supremo de California expresa que “La única obligación que la ley impone a un acusado para proteger su derecho a un juicio rápido consiste en presentar objeción cuando su juicio ha sido fijado para una fecha posterior al período establecido por ley y entonces proceder a presentar una moción de desestimación una vez dicho período haya expirado, o simplemente presentar una moción de desestimación si el período establecido por ley ex-pira sin que se haya fijado la fecha del juicio.” Además, mal puede un acusado a quien se le ha celebrado un juicio con todo lo que ello significa en tiempo y gastos, que opta por aceptar la disolución del jurado cuando apenas ha deliberado una hora, alegar en estas circunstancias que se le ha vulnerado su derecho a juicio rápido. Tuvo la oportunidad de que su caso se resolviera y se avino a la disolución del jurado, sin que éste hubiera agotado las oportunidades de rendir un vere-*664dicto. El tiempo transcurrido a partir de la fecha en que ter-minó el primer juicio no es tan largo que resulte en una dene-gación a su derecho a juicio rápido.
Recientemente en Hernández Pacheco v. Flores Rodríguez, 105 D.P.R. 173 (1976), expresamos:
“El derecho a juicio rápido, garantizado por el Art. II, Sec. 11 de la Constitución de Puerto Rico se cumple en reglas proce-sales, en la realidad vital y en la función práctica de ,día a día del sistema de justicia criminal. Hemos resuelto que la demora indebida en los procedimientos anteriores a la acusación contra-viene ese derecho. Pueblo v. Opio Opio, 104 D.P.R. 165 (1975). Pero tanto los derechos del acusado, como los de la sociedad in-teresada en juzgarlo, no son prisioneros de la tiesa aritmética de la regla. Hay elementos de justa causa para la demora que recon-cilian el derecho a juicio rápido con las circunstancias reales de cada caso y los derechos del acusado han de atemperarse a la administración práctica de justicia. Beavers v. Haubert, 198 U.S. 77 (1905). La garantía constitucional es importante salvaguar-dia que evita el encarcelamiento indebido y opresivo anterior al juicio; minimiza la ansiedad y preocupación que conlleva una acusación pública; y reduce la posibilidad de que una larga tar-danza menoscabe los medios de defensa del acusado. United States v. Ewell, 383 U.S. 116 (1966). Si la demora en la prosecu-ción del caso llega al punto de privación inconstitucional de dere-chos, es cuestión que depende de las circunstancias. Queda ex-cluida como justa causa aquella demora intencional u opresiva. Pollard v. United States, 352 U.S. 354 (1957).”
Que “los derechos del acusado, como los de la sociedad interesada en juzgarlo, no son prisioneros de la tiesa aritmética de la regla,” lo demuestra la propia Regla 67 (4) que permite la radicación de una nueva acusación en casos de delitos graves. Ciertamente los acusados de estos delitos tie-*665nen también derecho a que se le celebre un juicio rápido. El hecho de que pueda radicarse una nueva acusación en casos de delitos graves demuestra que el término de 120 días esta-blecido en la Regla 64 no es el único factor determinante de si se le ha violado el derecho que le reconoce la Constitución.
Por otro lado, el juez no debió acceder a disolver el jurado tan prontamente. El disolver un jurado apenas ha comenzado a deliberar, plantea serias cuestiones en la administración de la justicia. Los jueces deben tener presente lo ex-presado en Lugo v. Tribunal Superior, 99 D.P.R. 244, 251 (1970), al efecto de que “[e]l que se rinda un veredicto beneficia al Estado y al acusado por igual. El Estado se beneficia porque no tiene que incurrir en el esfuerzo y los gastos que un nuevo juicio conlleva, además de que no se aumenta la congestión del calendario. El acusado se libra de tener el agobio de una acusación pendiente y los gastos y molestias que entrar de nuevo a juicio conlleva,” y en los casos que lo ameriten debe instruir al jurado para que continúe deliberando y trate de llegar a un veredicto, y sólo deben disolverlo cuando se convenzan de que es imposible para el jurado ponerse de acuerdo. Pueblo v. Vélez Díaz, 105 D.P.R. 386 (1976); United States v. Johnson, 432 F.2d 626 (D.C. Cir. 1970).

Se confirmará la resolución recurrida.

El Juez Asociado Señor Irizarry Yunqué disintió en opi-nión separada con la cual concurre el Juez Presidente Señor Trías Monge.

Así surge de la minuta correspondiente a esa fecha.


En California se enmendó el artículo correspondiente precursor de la Regla 64 (n) nuestra, el 1382 del Código Penal, en el 1951 para incor-porar este concepto en sus disposiciones. El Art. 1382 en su parte perti-nente dispone:
“A menos que exista justa causa para decidir lo contrario, el tribunal ordenará la desestimación de la acción en los siguientes casos:
“1. . . .
“2. Cuando el acusado no ha sido sometido a juicio por un tribunal superior dentro de un término de 60 días a partir de la fecha en que se presentó la acusación o denuncia, o, cuando la causa ha de ser vista nueva-mente tras haberse declarado- nulo el juicio, en caso de una orden con-cediendo un nuevo juicio, cuya orden no ha sido apelada, o en presencia de una apelación del tribunal superior dentro del término de 60 días después de haberse declarado nulo el juicio, de haberse registrado la orden de nuevo juicio, o de haberse presentado la remisión de los autos al tribunal senten-ciador; excepto que bajo las disposiciones de este inciso la desestimación de la acción no procede si el juicio se señala para una fecha posterior al tér-mino de 60 días a petición del acusado o con su consentimiento expreso o tácito, o por motivo de su negligencia o incomparecencia, y, si el acusado es sometido a juicio en la fecha señalada para ello o dentro de los diez días siguientes.”


Lee así la minuta de ese día:
“El Tribunal, luego de investigar al presidente del jurado si era nece-sario una instrucción adicional y éste informar que no hay acuerdo e in-formar el fiscal y la defensa que lo más conveniente es un nuevo juicio, ex-pone lo siguiente: Dada la situación que consta en récord que hay desa-cuerdo con el presidente del jurado, el Tribunal entiende que lo procedente es un nuevo juicio y se disuelve el jurado,”


La Regla 67 de las de Procedimiento Criminal dispone:
“Una resolución declarando con lugar una moción para desestimar no será impedimento para la iniciación de otro proceso por el mismo delito a menos que el defecto u objeción fuere insubsanable, o a menos que tratán-dose de un delito menos grave (misdemeanor) dicha moción fuere declarada con lugar por alguno de los fundamentos relacionados en la Regla 64 (n).”